PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/168,444
Filing Date: 23 Oct 2018
Appellant(s): Klenk et al.



__________________
Matthew M. Jorge
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/01/2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1, 9, and 17 maintained rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Nishi et al. (U.S. Pub. No. 2008/0223691).
Claims 10-16, 18, 19, and 21 maintain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Nishi et al. (U.S. Pub. No. 2008/0223691) and further in view of Bernhard (U.S. Pub. No. 2007/0017593).

(2) Response to Argument
 	The rejection of claims 1, 9, and 17 under 35 U.S.C. 103(a) using AAPA (Applicant’s Admitted Prior Art) in view of Nishi et al. (U.S. Pub. No. 2008/0223691) is proper and should be affirmed.
 	Appellants mainly argued upon issues are related to the applied AAPA as missing the claimed limitations of having the claimed “molding machine”.  Appellants argue that claim “molding machine” to manufacture preforms for plastic bottles is not suggested by AAPA.
	During patent examination of the claims, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). See also MPEP 2111. Moreover, while the claims of 
During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re Am. Acad, of Sci. Tech Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). See also MPEP 2111.01.



 	Independent claims 1 & 17 recite:
 	An apparatus and method comprising:
	A molding machine, for manufacturing preforms for plastic bottles;
	A blow molding machine, for stretch blow molding;
	A labeling machine, for labeling the bottles;
	The molding machine being bloc-synchronized with the blow molding machine.

	The Office’s interpretation to the claims are as follow: a step of molding, via heating, followed by a step of blow molding, via shaping, lastly step of labeling the formed bottles.
	Therefore, the Office maintains that giving the claims the broadest reasonable meaning, AAPA indeed discloses a step of heating, which is the same to the argued upon and claimed step and/or means of “molding”, see the filed BACKGROUND of the invention, paragraph 0003, lines 2-3; “The blow molding machine accommodates the heated blanks”.  It is noted that “heated blanks”, must be heated, which is the same as molded prior to be introduced to the blow molding machine.  

    PNG
    media_image2.png
    139
    687
    media_image2.png
    Greyscale


 	Further, the claimed invention does not point out to any structural or detailed steps to the claimed “molding machine”, rather it is known to those skilled in the art that the term molding means heating to a certain temperature for the purpose of shaping, which was admitted by the background of applicant’s filed specification (AAPA), “heated blanks”, see above.

	Appellants also argue that the secondary applied art of Nishi ‘691 fails to teach the arrangement as recited in claim 1, where the labeling machine is bloc-synchronized with the blow-molding machine, the cited combination as such wholly fails to account for the foregoing limitations.   According, there can be no prima facie case for obviousness.
	The Office maintains that the applied art ‘691 clearly suggest the use of the claimed “bloc-synchronized”, via using multiple star wheels between any two given stations, see for example (Fig. 1; via Hs, annotated figure blow).  
 	Therefore, (for the same reasons provided on the latest Office Action), it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified AAPA, by using bloc-synchronized conveying mechanism to be positioned between any giving stations and/or modules as desired, to come up with the first and second distances between the machines, as suggested by Nishi, in order to reduce the size of the equipment or apparatus (‘691; paragraph 0011).  Further, ‘691, paragraph 0032, explains and support how such downsizing is needed and accomplished; “the equipment can be downsized”.



	
    PNG
    media_image3.png
    406
    748
    media_image3.png
    Greyscale






For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

       

                                                                                                                                                                                                 
Conferees:
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.